DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of March 5, 2021, in response to the Office Action of September 11, 2020, are acknowledged.

Response to Arguments
	Applicant has amended the claims to recite a molar ratio of the salicylamide compound to PAβN of 1:500 to 1:7.  Applicant further argues that page 27 of the Specification and Figures 8-14 show unexpected results.
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.  
	The examiner notes that Imepri teaches niclosamide salt was diluted to a 10 mM concentration.  Niclosamide had an even lower IC50 value than predicted.  Figure 1 shows the effect of increasing concentrations of niclosamide on P. aeruginosa.  Concentrations tested ranged from 1 to 50 micromolar.  Further, at 5 and 10 micromolar concentrations of niclosamide, procyanin and elastase were reduced by 85% to 90%. See Figure 3.  Lamers noted that PAβN caused a significant increase in uptake of a probe and sensitized P. aeruginosa to an antibiotic.  PAβN permeabilizes bacterial membranes in a concentration-dependent manner.  Further, PAβN is also known to be a broad-spectrum efflux inhibitor.  Cultures were used containing 0, 10, 25, prima facie obvious to optimize the dosages of the result effective variables claimed and taught by the art.  Not only are the concentrations taught to be effective at low concentrations, but the mechanisms of action by which the result effective variables operate is known.  Even further, the prior art teaches increasing efficacy as concentrations increase.  Optimization of concentrations would require nothing more than routine experimentation. See M.P.E.P. § 2144.05.
	With respect to Applicant’s traversal of the rejection of claim 11, Applicant argues that the preamble of protecting a bacterial cell wall against toxicity by niclosamide is not taught.  The examiner notes that the effect of this is not taught.  However, the concentration of niclosamide taught to be efficacious against the claimed bacteria is low.  Further, the active step of administering a claimed compound to a subject would appear to result in the protection that is claimed.  While claim 11 does not include the term administering, the active steps of administering to a subject or contacting a cell culture is taught and/or rendered obvious by the cited prior art.  Applicant can obviate this rejection by explain how such “protecting” is being achieved by the instant claims but does not also occur based on those steps performed and rendered obvious by the cited prior art.
	With respect to the allegation of unexpected results, Applicant cites page 27 and Figures 8-14 of the instant Specification.  On page 27, Applicant indicates that none of the isolates were sensitive to niclosamide in the absence of PAβN.  Figures 8-14 shows that % growth relative to a control was decreased particularly at concentrations of niclosamide and PAβN.  Figure 13 is directed to P. aeruginosa.  However, unexpected results means unexpectedly superior as 
	In this case, the expectation is that niclosamide with work much better with PAβN because PAβN penetrates the inner and outer membranes, could act as an efflux inhibitor, and concentrations as low as 10 micrograms/mL PAβN were efficacious and increased in efficacy at 25 and 50 µg/mL concentrations.  Further, niclosamide worked at low concentrations, including 10 mM.  There does not appear to be a comparison showing how the results shown are unexpectedly superior as compared to the expectation that the combination would work better as a combination.  Additionally, Figure 13 (directed to elected species P. aeruginosa) does not show synergy at many concentrations and does not even appear to show efficacy at others.  For example see the chart below at concentrations of PAβN of less than 25 micromolar and PAβN concentrations of less than 50 micromolar with a concentration of niclosamide of 0.625 up to 19 micromolar.

    PNG
    media_image1.png
    424
    527
    media_image1.png
    Greyscale

prima facie showing is established.  Unexpectedly superior results as compared to the closest prior art and that are commensurate in scope with the claims have not been made of record.
	As such, rejections are set forth below.

Status of the Claims
Claims 1-4, 11, 13-15 are pending.  Claims 14 and 15 are withdrawn.  Claims 1-4, 11, and 13 are examined.  

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al., “The Efflux Inhibitor Phenylalanine-Arginine Beta-Napthylamide (PaβN) Permeabilizes the Outer Membrane of Gram-Negative Bacteria,” PLoS ONE 8(3): e60666. doi:10.1371/journal.pone.0060666, March 27, 2013, in view of Dean (US2009/0156645), and in view of Imperi et al., “New Life for an Old Drug: the Anthelmintic Drug Niclosamide Inhibits Pseudomonas aeruginosa Quorum Sensing,” Antimicrobial Agents and Chemotherapy p996-1005 February 2013, Vol. 57, No. 2.
Lamers teaches gram negative pathogens to be a public health concern, including for Pseudomonas aeruginosa, which can exhibit multi-drug resistance (MDR) to nearly all antibiotics.  Of the mechanisms that contribute to resistance is reduced outer membrane permeability. See p1, 1st par.  Efflux mediated antibiotic resistance is conferred by pumps including MexAB-OprM.  Efflux pump inhibitors have often been used to counteract such resistance.  One of the most studied is Phenylalanine-Arginine Beta-Napthylamide (PAβN).  In addition efflux inhibition, PAβN was also found to permeabilize membranes in P. aeruginosa mutants deficient in the MexAB-OprM efflux pump.   PAβN was shown to permeabilize both inner and outer membranes and it increased sensitivity to all strains tested.  More generally, “PAβN permeabilizes bacterial membranes in a concentration-dependent manner at levels below those typically used in combination studies.” Abstract.  PAβN was described as a broad-spectrum efflux inhibitor and was shown to permeabilized P. aeruginosa mutants.  Further, PAβN sensitized P. aeruginosa to vancomycin- an antimicrobial that is normally ineffective against it because it cannot cross the outer membrane. See p2, 1st full par.  Lamers noted that PAβN caused a significant increase in uptake of a probe and sensitized P. aeruginosa to an antibiotic.  Further, PAβN is also known to be a broad-spectrum efflux inhibitor.  Cultures were used containing 0, 10, 25, and 50 micrograms/mL PAβN.  Concentrations were effective as low as 10 micrograms/mL and efficacy increased at 25 and 50 µg/mL concentrations.
	Similarly, Dean teaches treating gram-negative bacteria with an RND efflux inhibitor, including MC-207 to treat gram-negative bacteria having an RND efflux pump.  Such bacteria include P. aeruginosa. See par.’s 133, and 135.  MC-207 is PAβN dichloride.	
	Lamers and Dean does not teach treatment with niclosamide.

Phenotypic assays demonstrated that niclosamide suppresses surface motility and production of the secreted virulence factors elastase, pyocyanin, and rhamnolipids, and it reduces biofilm formation. In accordance with the strong antivirulence activity disclosed in vitro, niclosamide prevented P. aeruginosa pathogenicity in an insect model of acute infection.

Overall, Imperi teaches that bacteria pathogenicity is controlled by intercellular process called quorum sensing (QS).  QS is considered a most prominent target for antivirulence therapies.  Imperi using QS to target P. aeruginosa. See p996, last par. Screening procedures identified 7 hit compounds one of which is niclosamide, which showed inhibitory activity against P. aeruginosa in vitro and in vivo. See p997, 4th par.  Imperi concludes that niclosamide is a promising drug candidate against P. aeruginosa. See p1003, last par.  Imepri also teaches niclosamide salt was diluted to a 10 mM concentration.  Niclosamide had an even lower IC50 value than predicted.  Figure 1 shows the effect of increasing concentrations of niclosamide on P. aeruginosa.  Concentrations tested ranged from 1 to 50 micromolar.  Further, at 5 and 10 micromolar concentrations of niclosamide, procyanin and elastase were reduced by 85% to 90%. See Figure 3.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Lamers, Dean, and Imperi.  One would have been motivated to do so because Imperi teaches using niclosamide to treat gram negative bacteria including P. aeruginosa and reducing biofilm formation.  Additionally, Lamers teaches PAβN to enhance the permeability of inner and outer membranes of bacteria, including P. aeruginosa and one of the primary means of resistance that P. aeruginosa develops to antibacterial agents is a result of reduced outer membrane permeability.  Vancomycin, which .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628